SMITH, J.
(concurring). The actual contract between the parties was contained in the letter written by the Messenger Company to the Unitype Company, with the indorsements thereon signed by all the parties. The proposed agreement stated in Mundt’s letter that the Publishing Company would execute its notes in lieu of Mundt’s notes was abandoned when the parties signed a contract which was complete in itself, and which did not contain the agreement to accept the notes of the Publishing Company in place of Mundt’s notes. If this agreement had been inserted in rhe contract actually signed 'by the parties, the novation would have been complete. The agreement of the Publishing Company to pay Mundt’s unpaid notes amounted only -to a written guarantee of such notes, at least as between the Publishing Company, and the Unitype Company. Whether this part of the contract created any obligation as between Mundt and the Publishing Company is immaterial in this case. It certainly did not amount to an agreement on the part of the Unitype Company to release Mundt’s notes and accept the Publishing Company alone as its debtor, which was essential to constitute a contract of no-vation. Civil 'Code, §§ 1181-1183.
A contract of novation is effective between the original creditor and the new debtor. The original debtor, if sued upon the original obligation, may plead a valid contract of novation as an accord and satisfaction of his indebtedness. If a valid contract of novation is not proved, the defense of accord and satisfaction fails.